


110 HR 3452 IH: To amend the Internal Revenue Code of 1986 to allow a

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3452
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Becerra (for
			 himself, Mr. Porter,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Doolittle,
			 Mr. Costa,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Putnam,
			 Ms. Ros-Lehtinen, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit with respect to clean renewable water supply bonds.
	
	
		1.Clean renewable water supply
			 bonds
			(a)In
			 generalPart IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to credits against tax) is amended by inserting
			 after section 54 the following new section:
				
					54A.Credit to
				holders of clean renewable water supply bonds
						(a)Allowance of
				creditIf a taxpayer holds a clean renewable water supply bond on
				1 or more credit allowance dates of the bond occurring during any taxable year,
				there shall be allowed as a credit against the tax imposed by this chapter for
				the taxable year an amount equal to the sum of the credits determined under
				subsection (b) with respect to such dates.
						(b)Amount of
				credit
							(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a clean renewable water supply
				bond is 25 percent of the annual credit determined with respect to such
				bond.
							(2)Annual
				creditThe annual credit determined with respect to any clean
				renewable water supply bond is the product of—
								(A)the credit rate
				determined by the Secretary under paragraph (3) for the day on which such bond
				was sold, multiplied by
								(B)the outstanding
				face amount of the bond.
								(3)DeterminationFor
				purposes of paragraph (2), with respect to any clean renewable water supply
				bond, the Secretary shall determine daily or cause to be determined daily a
				credit rate which shall apply to the first day on which there is a binding,
				written contract for the sale or exchange of the bond. The credit rate for any
				day is the credit rate which the Secretary or the Secretary’s designee
				estimates will permit the issuance of clean renewable water supply bonds with a
				specified maturity or redemption date without discount and without interest
				cost to the qualified issuer.
							(4)Credit allowance
				dateFor purposes of this section, the term credit
				allowance date means—
								(A)March 15,
								(B)June 15,
								(C)September 15,
				and
								(D)December
				15.
								Such term
				also includes the last day on which the bond is outstanding.(5)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
							(c)Limitation based
				on amount of taxThe credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
							(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(2)the sum of the
				credits allowable under this part (other than subpart C, section 54, section
				1400N(l), and this section).
							(d)Clean renewable
				water supply bondFor purposes of this section—
							(1)In
				generalThe term clean renewable water supply bond
				means any bond issued as part of an issue if—
								(A)the bond is issued
				by a qualified issuer,
								(B)95 percent or more
				of the proceeds of such issue are to be used for capital expenditures incurred
				by qualified borrowers for 1 or more qualified projects,
								(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form, and
								(D)the issue meets the
				requirements of subsection (g).
								(2)Qualified
				project; special use rules
								(A)In
				generalThe term qualified project means any—
									(i)qualified
				desalination facility,
									(ii)qualified
				recycled water facility,
									(iii)qualified
				groundwater remediation facility, or
									(iv)facility that is
				functionally related and subordinate to a facility described in clause (i),
				(ii), or (iii),
									in each
				case, owned by a qualified borrower.(B)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a clean renewable water supply bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred by a qualified
				borrower after the date of the enactment of this section.
								(C)ReimbursementFor
				purposes of paragraph (1)(B), a clean renewable water supply bond may be issued
				to reimburse a qualified borrower for amounts paid after the date of the
				enactment of this section with respect to a qualified project, but only
				if—
									(i)prior to the
				payment of the original expenditure, the qualified borrower declared its intent
				to reimburse such expenditure with the proceeds of a clean renewable water
				supply bond,
									(ii)not later than 60
				days after payment of the original expenditure, the qualified issuer adopts an
				official intent to reimburse the original expenditure with such proceeds,
				and
									(iii)the
				reimbursement is made not later than 18 months after the date the original
				expenditure is paid.
									(D)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a qualified borrower or qualified issuer takes any action within its
				control which causes such proceeds not to be used for a qualified project. The
				Secretary shall prescribe regulations specifying remedial actions that may be
				taken (including conditions to taking such remedial actions) to prevent an
				action described in the preceding sentence from causing a bond to fail to be a
				clean renewable water supply bond.
								(E)Environmental
				impactA project shall not be
				treated as a qualified project under subparagraph (A) unless such project is
				designed to comply with regulations issued under subsection (m) relating to the
				minimization of the environmental impact of the project.
								(e)Maturity
				limitationA bond shall not be treated as a clean renewable water
				supply bond if the maturity of such bond exceeds 20 years.
						(f)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
						(g)Special rules
				relating to expenditures
							(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
								(A)at least 95
				percent of the proceeds of such issue are to be spent for 1 or more qualified
				projects within the 5-year period beginning on the date of issuance of the
				clean renewable water supply bond,
								(B)a binding
				commitment with a third party to spend at least 10 percent of the proceeds of
				such issue will be incurred within the 6-month period beginning on the date of
				issuance of the clean renewable water supply bond or, in the case of a clean
				renewable water supply bond the proceeds of which are to be loaned to 2 or more
				qualified borrowers, such binding commitment will be incurred within the
				6-month period beginning on the date of the loan of such proceeds to a
				qualified borrower, and
								(C)such projects will
				be completed with due diligence and the proceeds of such issue will be spent
				with due diligence.
								(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
							(3)Failure to spend
				required amount of bond proceeds within 5 yearsTo the extent
				that less than 95 percent of the proceeds of such issue are expended by the
				close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under paragraph (2), by the close of the extended
				period), the qualified issuer shall redeem all of the nonqualified bonds within
				90 days after the end of such period. For purposes of this paragraph, the
				amount of the nonqualified bonds required to be redeemed shall be determined in
				the same manner as under section 142.
							(h)Special rules
				relating to arbitrage
							(1)In
				generalExcept as provided in paragraph (2), a bond which is part
				of an issue shall not be treated as a clean renewable water supply bond unless,
				with respect to the issue of which the bond is a part, the qualified issuer
				satisfies the arbitrage requirements of section 148 with respect to proceeds of
				the issue.
							(2)Exceptions
								(A)In
				generalFor purposes of
				paragraph (1)—
									(i)the proceeds of an
				issue qualify for a temporary period of 5 years beginning on the date of
				issuance of the issue (or, if a longer period is approved by the Secretary
				under subsection (g)(2), such longer period),
									(ii)the credit
				allowed under subsection (a) shall be disregarded for purposes of computing the
				yield on the issue,
									(iii)section
				148(b)(3) (relating to exception to definition of investment
				property for certain tax-exempt bonds) shall not apply,
									(iv)the bonds shall
				not be treated as private activity bonds for purposes of section 148(f)(4)(A)
				(relating to rebate exception for amounts in a bona fide debt service
				fund),
									(v)section
				148(f)(4)(C) (relating to exception from rebate for certain proceeds to be used
				to finance construction expenditures) shall apply to the available construction
				proceeds of an issue, and
									(vi)section
				148(f)(4)(D) (relating to exception from rebate for certain small issuers)
				shall not apply.
									(B)Additional rebate
				spending exceptionFor purposes of paragraph (1), an issue of
				clean renewable water supply bonds shall be treated as meeting the requirements
				of section 148(f)(2) (relating to payment of rebate amounts) if the proceeds of
				the issue are used to pay capital expenditures for one or more qualified
				projects in accordance with the following schedule—
									(i)10
				percent within 6 months,
									(ii)30 percent within
				1 year,
									(iii)60 percent
				within 2 years, and
									(iv)100 percent
				within 3 years.
									(3)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this subsection,
				including regulations which specify additional exceptions to the requirements
				of section 148 for clean renewable water supply bonds.
							(i)DefinitionsFor
				purposes of this section—
							(1)BondThe
				term bond includes any obligation.
							(2)Governmental
				bodyThe term governmental body means any State,
				territory, possession of the United States, the District of Columbia, Indian
				tribal government, and any political subdivision thereof.
							(3)Local water
				companyThe term local water company means any
				entity responsible for providing water service to the general public (including
				electric utility, industrial, agricultural, commercial, or residential users)
				pursuant to State or tribal law.
							(4)Pooled financing
				bondThe term pooled financing bond shall have the
				meaning given such term by section 149(f)(6)(A).
							(5)Qualified
				borrowerThe term qualified borrower means a
				governmental body or a local water company.
							(6)Qualified
				desalination facilityThe term qualified desalination
				facility means any facility that is used to produce new water supplies
				by desalinating seawater, groundwater, or surface water if the facility’s
				source water includes chlorides or total dissolved solids that, either
				continuously or seasonally, exceed maximum permitted levels for primary or
				secondary drinking water under Federal or State law (as in effect on the date
				of issuance of the issue).
							(7)Qualified
				groundwater remediation facilityThe term qualified
				groundwater remediation facility means any facility that is used to
				reclaim contaminated or naturally impaired groundwater for potable use if the
				facility’s source water includes constituents that exceed maximum contaminant
				levels regulated under the Safe Drinking Water Act (as in effect on the date of
				enactment of this Act).
							(8)Qualified
				issuerThe term qualified issuer means—
								(A)a governmental
				body, or
								(B)in the case of a
				State or political subdivision thereof (as defined for purposes of section
				103), any entity qualified to issue tax-exempt bonds under section 103 on
				behalf of such State or political subdivision.
								(9)Qualified
				recycled water facilityThe term qualified recycled water
				facility means any facility that is used to reclaim wastewater produced
				by the general public (including electric utility, industrial, agricultural,
				commercial, or residential users) to the extent such reclaimed wastewater is
				re-used for a beneficial use.
							(j)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to any loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such bond.
						(k)Bonds held by
				regulated investment companiesIf any clean renewable water
				supply bond is held by a regulated investment company, the credit determined
				under subsection (a) shall be allowed to shareholders of such company under
				procedures prescribed by the Secretary.
						(l)Information
				reportingIssuers of clean renewable water supply bonds shall
				submit reports similar to the reports required under section 149(e).
						(m)RegulationsThe Secretary shall prescribe regulations
				to carryout this section, including regulations promulgated in consultation
				with Director of the Environmental Protection Agency to ensure the
				environmental impact of qualified facilities is
				minimized.
						.
			(b)ReportingSubsection
			 (d) of section 6049 of such Code (relating to returns regarding payments of
			 interest) is amended by adding at the end the following new paragraph:
				
					(9)Reporting of
				credit on clean renewable water supply bonds
						(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(f) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(b)(4)).
						(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A), subsection (b)(4) shall
				be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i)
				of such subsection.
						(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
						.
			(c)Clerical
			 amendmentsThe table of sections for part IV of subchapter A of
			 chapter 1, as amended by this Act, is amended by inserting after section 54 the
			 following new item:
				
					
						Sec. 54A. Credit to holders of clean
				renewable water supply
				bonds.
					
					.
			(d)Issuance of
			 regulationsThe Secretary of Treasury shall issue regulations
			 required under section 54A of the Internal Revenue Code of 1986 (as added by
			 this section) not later than 120 days after the date of the enactment of this
			 Act.
			(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			
